Appeal from .an order of the Supreme Court, Special Term, Saratoga County, which, denied defendant-appellant’s motion to dismiss the complaint as to it. Defendant-appellant was a manufacturing corporation, and shipped, at the order of a jobber, wrapping twine direct to the plaintiff. It is alleged that the defendant-appellant knew the purpose for which the twine .was to be used. Because of tar, or some oily substance, on the twine, plaintiff’s rolls of paper were damaged. Plaintiff has sued in negligence. Defendant-appellant contends that as to liability on the ground of negligence it would only be liable for articles inherently dangerous to life .or limb' and cites MacPherson v. Buick Motor Co. (217 N. Y. 382) as an authority for that proposition. We do not think its liability is so limited, or that the case cited requires such a holding. Articles inherently dangerous to property are also included, at least where notice of a proposed use is shown. Order affirmed, with $25 costs. All concur. [See post, p. 980.]